                   Case 1:19-cr-00291-LAP Document 281
                                                   273 Filed 08/16/21
                                                             08/13/21 Page 1 of 1

                                                 590 Madison Avenue, 20th Floor, New York, NY 10022-2524                           p212 223-4000        f212 223-4134




      Daniel Zelenko
      (212) 895-4266
      dzelenko@crowell.com


                                                                  August 13, 2021

      VIA ECF

      The Honorable Loretta A. Preska
      United States District Judge
      United States Courthouse
      500 Pearl Street
      New York, NY 10007-1312

               Re:             Lucas Ologbenla 1:19-cr-00291-LAP

      Dear Judge Preska,

             I represent Mr. Ologbenla in the above referenced matter. I am respectfully requesting
      that Mr. Olgobenla’s appearance be waived for the pre-trial conference scheduled for Friday,
      August 20, 2021, at 10:30AM. Additionally, I am respectfully requesting that I appear by
      telephone for the pre-trial conference. Thank you for your consideration.

                Please do not hesitate to contact me if you have any questions.

                                                                            Sincerely,

                                                                            /s/Daniel Zelenko

                                                                            Daniel Zelenko




Counsel's request to waive Defendant's
appearance is granted. Counsel may appear
by telephone for the conference using the
following teleconference information:
877-402-9753, Code: 6545179. SO ORDERED.

                                                                      8/16/2021




    Crowell & Moring LLP      www.crowell.com      Washington, DC      New York      San Francisco      Los Angeles      Orange County      London      Brussels
